DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 12/10/21, with respect to claims 1-2, 12, 17, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-2, 12, 17, and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-11, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
an Analog-to-Digital Converter (ADC) configured to generate a first pixel data by performing a signal sampling once on the first pixel signals in a first mode and to generate a second pixel data by performing the signal sampling multi-times on the second pixel signals in a second mode different from the first mode, as stated in claim 1.
In regard to claims 12-16, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
an Analog-to-Digital Converter (ADC) configured to generate a first pixel data by performing a signal sampling N times on the first pixel signals in a first mode and to 
In regard to claims 17-20, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
an Analog-to-Digital Converter (ADC) configured to generate a first pixel data by performing a signal sampling once on the first pixel signals and to generate a second pixel data by performing the signal sampling M times on the second pixel signals, wherein the ADC is configured to perform charge-sharing on the first and second pixel signals by using a capacitor, and wherein M is integer greater than 1, as stated in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs